DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-16 with respect to Group I in the reply filed on 01/03/2022 is acknowledged.
Applicant's election with traverse of the claims with respect to Group III in the reply filed on 01/03/2022 is acknowledged.  The traversal is on the ground(s) that there allegedly is no additional burden for examination of Group III since a search of Group II would allegedly encompass the search for Group III.  This is not found persuasive because the inventions as claimed are not capable of use together, and can have a materially different design, mode of operation, or function.
Regarding Group III which is drawn to a method of manufacturing an audible or tactile feedback in an injector, the claims also recite the feature of “interruptions” with a change in slope towards the distal direction. More concisely, the slope change of nut threads of the plunger screw, as well as specific amounts of percentage of force in Newtons applied on the plunger screw are recited; further, it is recited that said force increases within a specific millimeter range over a distance in the proximal direction. These added limitations of percentage of force, distance over which the force is applied, and direction in which the force is applied, in order to achieve audible or tactile feedback, create a substantial search burden on the examiner as these features are not claimed in the embodiment recited in Claims 9-16. The 
Therefore the claims of Group III present elements which are not found in the autoinjector of Claim 9 (having “interruptions”, a specific acceptable range of force application and a specific acceptable distance of the plunger screw over which force is applied in a particular direction, all to create the audible or tactile feedback), and thus would present a search burden.
Claims 18-19, 23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group III, there being no allowable generic or linking claim. Election was made without traverse with respect to Group I, but with traverse with respect to nonelected Group III, in the reply filed on 01/03/2022.  
Newly submitted claims 35-39 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 newly added Claims and Group II, claims 9-16 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed are not capable of use together or can have a materially different design, mode of operation, function, or effect. This is because the newly added Claims 35-39 present an autoinjector with “interruptions”, and further claim a specific range of 0.3mm to 3mm up to anything 4mm or less, over which an amount of force-increase in Newtons (at least 2.5N up to 10N) is applied, all in a specific proximal direction. As these features are not found in the claimed autoinjector of Claims 9-16, there is a materially different design/structural features, and mode of operation/function between these two claimed autoinjectors. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-39 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Regarding Fig. 1, reference characters “2” and “8” are not defined in the provided disclosure.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an end cap” as claimed in Claim 9 line 11 and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 line 9 recites the limitation “the drive spring”.  There is insufficient antecedent basis for this limitation in the claim, as no drive spring has been previously claimed in Claim 9. For purpose of examination, “the drive spring” will be interpreted as “a drive spring”.
Regarding Claim 12 line 2 “by a sleeve spring” is indefinite, as it is unclear whether the “sleeve spring” is (1) the same “sleeve spring” as claimed in Claim 9 line 4, or, (2) a new, additional sleeve spring. For the purposes of examination, the examiner is interpreting the “sleeve spring” to be the same as claimed in Claim 9, therefore “by a sleeve spring” should be amended to be “by the sleeve spring”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al., (US 2015/0335829) in view of Butler et al., (US 2015/0165130).
Regarding Claim 9, Giambattista teaches an autoinjector (seen in Fig. 1) comprising: 
an activation sleeve (Fig. 1, (12)) which is rotationally keyed to a housing (Fig. 1, (10)) and is adapted to slide axially within the housing (seen in Figs 11 to 12, wherein in Fig. 11 the activation sleeve (12) is extended outside the housing (10), then in Fig. 12 the activation sleeve (12) is axially slid within the housing (10)), 
a sleeve spring (Fig. 2, (31)) that applies an axial force between the housing (10) and the activation sleeve (12); 
a locking collar (Fig. 2, (82)) that is secured axially and can rotate within the housing and is adapted to rotate as the activation sleeve is pushed or allowed to extend ([0059] and [0062] wherein the locking collar is axially secured and rotates in the housing such that the activation sleeve is extended); 
a nut cap (Fig. 2, (114)) which supports one end of the drive spring (Fig. 2, (108)); and 
an end cap ((128)) that engages with features on the housing (10) and is locked to the housing (10) with a cap lock (seen in annotated Fig. 10 at (134), wherein (134) is part of (128)).

    PNG
    media_image1.png
    367
    349
    media_image1.png
    Greyscale

While Giambattista teaches a plunger (122) which has axially extending (nut sector) threading (seen in Fig. 2, annotated below, (122*)), Giambattista is silent to nut sectors that are rotated by rotation of the locking collar and are captured axially between the locking collar and an end cap.  

    PNG
    media_image2.png
    313
    383
    media_image2.png
    Greyscale

	In related prior art, Butler teaches an autoinjector having nut sectors (Butler Fig. 1, (11)) that are rotated by rotation of a locking collar (Butler Fig. 1, (13, 15)) and are captured axially between the locking collar and an end cap (Butler Fig. 1, (19)).

Regarding Claim 10, Giambattista in view of Butler teaches the modified autoinjector of claim 9.
Related prior art Butler teaches a plunger screw (Butler Fig. 1, (13)) with plunger screw pins (Butler Fig. 1, (24)) that rests on nut sector shelfs (seen in Butler Fig. 1 at (12)) and is rotationally keyed to the end cap, and provides a seat for a drive spring (seen in Butler Fig. 1, where drive spring (14) sits in the seat formed thereby). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger screw of Giambattista in view of Butler, to be a plunger screw with plunger screw pins, as taught by Butler, for the motivation of controlling movement of the piston rod, and thus controlling delivery of therapeutic doses to be dispensed based on the distance of piston displacement (Butler [0101]).  
Regarding Claim 11, Giambattista in view of Butler teaches the modified autoinjector of claim 9 wherein the activation sleeve (Giambattista Fig. 1, (12)) is used to activate the device (Giambattista [0075] wherein activation of the device is triggered by 12 being pressed against the delivery site).  
Claim 12, Giambattista in view of Butler teaches the modified autoinjector of claim 9 wherein the activation sleeve (Giambattista Fig. 1, (12)) is extended by a sleeve spring (Giambattista Figs 2-3, (31)) after use to cover the needle and preventing exposure of the needle (Giambattista Fig. 3, wherein the needle is covered by (12)).
Regarding Claim 13, Giambattista in view of Butler teaches the modified autoinjector of claim 9 wherein the locking collar (Giambattista Fig. 2, (82)) is rotatable by the activation sleeve (Giambattista Fig. 2, (12)) using ramped surfaces (Giambattista Fig. 7, (82) has ramped surface (90)) that interact with a cam feature (Giambattista Fig. 9, (30)) in the locking collar.

Regarding Claim 14, Giambattista in view of Butler teaches the modified autoinjector of claim 9 wherein the activation sleeve (Giambattista Fig. 2, (12)) is locked at the fullest extended position by the locking collar after use (Giambattista [0068] wherein (12) is locked in its fullest extended position after use).  
Regarding Claim 15.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al., (US 2015/0335829) in view of Butler et al., (US 2015/0165130) as applied to Claim 9 above, and further in view of Senior et al., (US 2019/0151557).
Regarding Claim 16, Giambattista in view of Butler teaches the modified autoinjector of claim 9 further comprising nut sectors (Butler Fig. 1, (11)).
Related prior art Butler teaches a plunger screw (Butler Fig. 1, (13)) with plunger screw pins (Butler Fig. 1, (24)) that rests on nut sector shelfs (seen in Butler Fig. 1 at (12)) and is rotationally keyed to the end cap, and provides a seat for a drive spring (seen in Butler Fig. 1, where drive spring (14) sits in the seat formed thereby). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the plunger screw of Giambattista in view of Butler, to be a plunger screw with plunger screw pins, as taught by Butler, for the motivation of controlling movement of the piston rod, and thus controlling delivery of therapeutic doses to be dispensed based on the distance of piston displacement (Butler [0101]).  
The modified device of Giambattista and Butler teaches nut sector shelves, or “stepped thread”, seen at Butler Fig. 1, (12)), however, Giambattista and Butler doesn’t explicitly teach the thread capable of producing an audible sound to provide audible feedback to the patient at the end of dose.
In related prior art, Senior teaches an autoinjector (Senior Fig. 1, (1)) having nut sectors with stepped threads (Senior Fig. 2, where threads are seen on (141) as part of driver (140), and interact with sleeve (142)), wherein the threads are capable of producing an audible sound to provide audible feedback to the patient at the end of dose (Senior [0206] wherein the sleeve 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the threaded nut sectors of Giambattista and Butler, to create audible feedback when nut sectors interact with the sleeve of the autoinjector as taught by Senior, for the motivation of informing the user that medication has been dispensed (Senior [0214]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783